Citation Nr: 1815467	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-11 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for left cubital tunnel syndrome with referred pain to the left shoulder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 2009 to April 2010, with service in Iraq.  She also served in the Army National Guard, with active duty for training from May 2007 to November 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran presented sworn testimony at a hearing before the undersigned in November 2016.   

The issue of entitlement to a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left cubital tunnel syndrome had its onset during service.


CONCLUSION OF LAW

The criteria for service connection for left cubital tunnel syndrome have been met.  38 U.S.C. § 1110 (2017); 38 C.F.R. § 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that service connection for left cubital tunnel syndrome is warranted.  During the appeal period, the Veteran reported ongoing left shoulder pain.  She was diagnosed by the July 2012 VA examiner as having left cubital tunnel syndrome with referred pain to the left shoulder.  She reports that she injured her left shoulder in service during training when another solider fell on her.  See November 2016 Hr'g Tr. at 5.  She also reported having left shoulder pain from carrying a large weapon during service, and that her left shoulder pain has been recurrent since that time.  The Veteran is competent to report her experiences in service and her symptoms and the Board finds her testimony to be credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, all three elements necessary to establish service connection have been met.  See 38 C.F.R. § 3.303; Flynn v. Brown, 6 Vet. App. 500, 503 (1994).  


ORDER

Service connection for a left cubital tunnel syndrome is granted.


REMAND

The Veteran reports experiencing ongoing low back pain since service and her service treatment records show complaints of low back pain in service.  

The July 2012 VA examiner found that the Veteran had no diagnosis of a chronic condition affecting the low back; however, her more recent post-service medical records show current treatment for low back pain, muscle weakness, decreased range of motion and functional loss.  See August and October 2016 Medical Records.  Consequently, a new VA examination is needed to address whether the Veteran has a current low back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and ask the Veteran to provide authorizations for any private medical records she would like considered in connection with her appeal.  

2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of her in-service and post-service low back symptomatology.  

3.  After completing the above development, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her low back symptoms of pain, muscle weakness and decreased range of motion.  The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding her symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a)  Please state whether the Veteran's low back symptoms are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis? 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an opinion as to whether it is related to a presumed environmental exposure experienced by the Veteran during service in Southwest Asia.

(d)  Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of her service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

(e) If not directly related to service on the basis of questions (b)-(d), is any medical condition proximately due to, the result of, or caused by any service-connected disability(ies)?  

(f)  If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies)?  

In answering all questions (a) to (f), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information support your opinion, and (2) explain how that evidence justifies your opinion.  

4.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


